OPINION — AG — ** TEACHERS — SALARIES — BENEFITS ** THE INCREASE IN TEACHERS' SALARIES AND/OR FRINGE BENEFITS MANDATED BY HOUSE BILL NO. 1236, (74 Ohio St. 285 [74-285](46)) ARE IN ADDITION TO STATE MANDATED INCREMENTS FOR 1980-81. HOWEVER, UNDER THE PROVISIONS OF HOUSE BILL NO. 1236, THE ACTUAL DISTRIBUTION AND THE SIZE OF SALARY INCREASES ARE NEGOTIABLE EXCEPT IN THOSE DISTRICTS WHICH DO 'NOT' NEGOTIATE FOR THE DISTRIBUTION OF SALARY INCREASES. THE THOSE DISTRICTS, THE TOTAL SALARY INCREASE MUST 'NOT' BE LESS THAN $1,600.00 (SCHOOLS, TEACHER, BENEFITS, FRINGE, COMPENSATION) CITE: 70 Ohio St. 18-114 [70-18-114] (KAY HARLEY JACOBS)